     Case 3:20-cv-00738-CAB-DEB Document 23 Filed 01/25/21 PageID.182 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHNATHON WILLIAMS,                                 Case No.: 20cv738-CAB-DEB
12                                       Plaintiff,
                                                          ORDER GRANTING UNOPPOSED
13    v.                                                  MOTION TO DISMISS [Doc. No. 16]
14    YANEZ, YOUNG,
15                                    Defendant.
16
17         On September 15, 2020, Defendants E. Yanez and A. Young filed a motion to
18   dismiss the complaint. [Doc. No. 16.] More than four months have passed, and Plaintiff
19   Johnathon Williams has not filed an opposition.
20         Civil Local Rule 7.1.e.2. requires a party opposing a motion to file an opposition or
21   statement of non-opposition within fourteen calendar days of the noticed hearing. Failure
22   to comply with these rules “may constitute a consent to the granting of a motion.” Civ.
23   Local R. 7.1.f.3.c. District courts have broad discretion to enact and apply local rules,
24   including dismissal of a case for failure to comply with the local rules. Ghazali v. Moran,
25   46 F.3d 52, 53 (9th Cir.1995) (affirming grant of an unopposed motion to dismiss under
26   local rule by deeming a pro se litigant’s failure to oppose as consent to granting the
27   motion). Before dismissing an action for failure to comply with local rules, the district
28   court “weigh[s] several factors: ‘(1) the public’s interest in expeditious resolution of

                                                      1
                                                                                   20cv738-CAB-DEB
     Case 3:20-cv-00738-CAB-DEB Document 23 Filed 01/25/21 PageID.183 Page 2 of 2



 1   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 2   defendants; (4) the public policy favoring disposition of cases of their merits; and (5) the
 3   availability of less drastic sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v.
 4   Duncan, 779 F.2d 1421, 1423 (9th Cir.1986)). That plaintiff is proceeding pro se in this
 5   action does not excuse his failure to follow the rules of procedure that govern other
 6   litigants. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow
 7   the same rules of procedure that govern other litigants.”).
 8         Here, Defendants attached a proof of service to their motion, signaling that
 9   Plaintiff was served at the address provided on the face of his complaint. [Doc. No. 16 at
10   10.] Moreover, Plaintiff was provided adequate time to prepare a response. On
11   September 17, 2020, the Court issued a minute order that gave a briefing schedule for the
12   motion and informed Plaintiff that his opposition was due on October 23, 2020. [Doc.
13   No. 18.] On September 30, 2020, Plaintiff filed a motion for a 60-day extension of time
14   to file an opposition [Doc. No. 19], which request was granted [Doc. No. 20]. Plaintiff
15   was given until December 23, 2020 to file an opposition. Id. It is now more than one
16   month since the extended due date and Plaintiff still has not filed an opposition. Thus,
17   the Court finds that “the public’s interest in expeditious resolution of litigation,” “the
18   court’s need to manage its docket,” and “the risk of prejudice to the defendant” all weigh
19   in favor of granting the motion to dismiss. See Ghazali, 46 F.3d at 53. Accordingly, the
20   majority of the Ghazali factors weigh in favor of dismissal.
21         In light of the foregoing, it is hereby ORDERED that Defendants’ motion to
22   dismiss [Doc. No. 16] is GRANTED. It is further ORDERED that the complaint is
23   DISMISSED WITHOUT PREJUDICE.
24   Dated: January 25, 2021
25
26
27
28

                                                    2
                                                                                    20cv738-CAB-DEB
